Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 27, 2017

                                      No. 04-17-00513-CV

                                   Edgar Alonso GUEVARA,
                                           Appellant

                                                v.

                                      Cynthia GUEVARA,
                                           Appellee

                   From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2017CVG00203C3
                         Honorable Victor Villarreal, Judge Presiding

                                         ORDER
        The trial court signed the final judgment on June 27, 2017. Therefore, notice of appeal
was due to be filed on July 27, 2017. TEX. R. APP. P. 26.1. A motion for extension of time to
file the notice of appeal was due on August 11, 2017, fifteen days after the deadline for filing
notice of appeal. TEX. R. APP. P. 26.3. Appellant filed his notice of appeal on August 9, 2017,
after the deadline for filing the notice of appeal but within the fifteen-day grace period allowed
by Rule 26.3. See id. Appellant did not, however, file a motion for extension of time to file a
late notice of appeal as required by Rule 26.3(b). TEX. R. APP. P. 26.3(b).

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1, but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b).

        It is therefore ORDERED that appellant file, within fifteen (15) days from the date of
this order, a response presenting a reasonable explanation for his failure to file his notice of
appeal in a timely manner. If appellant fails to respond within the time provided, this appeal will
be dismissed. See TEX. R. APP. P. 42.3(c).

                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2017.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court